Fourth Court of Appeals
                                       San Antonio, Texas

                                            JUDGMENT
                                          No. 04-13-00397-CV

                            IN THE INTEREST OF J.B., D.B., B.B., and J.G.B.

                        From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-PA-00294
                               Honorable Fred Shannon, Judge Presiding 1

         BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the Order of Termination of the trial
court is AFFIRMED. No costs are assessed against appellant.

           SIGNED December 18, 2013.


                                                     _____________________________
                                                     Karen Angelini, Justice




1
    Sitting by assignment